IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 23, 2009
                                     No. 08-30340
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MANUEL D PLAISANCE

                                                  Plaintiff-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY; DARRYL
VANNOY, Warden; SHIRLEY COODY, Warden; UNKNOWN BURGESKY,
Captain

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CV-934


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges
PER CURIAM:*
       Manuel D. Plaisance, Louisiana prisoner # 196480, appeals the district
court’s dismissal of his civil rights complaint for failure to comply with an order
to amend his complaint to include the names of all the parties on its front page
and to submit a statement of account completed by an authorized officer.
Although the district court dismissed Plaisance’s suit without prejudice, the



       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                  No. 08-30340

dismissal is effectively with prejudice due to the one-year statute of limitations.
See Owens v. Okure, 488 U.S. 235, 249–50 (1989); Long v. Simmons, 77 F.3d 878,
880 (5th Cir. 1996); Davis v. La. State Univ., 876 F.2d 412, 413 (5th Cir. 1989).
      The record does not demonstrate that Plaisance’s failure to comply with
the court’s order was the result of contumaciousness or an attempt to delay the
proceedings. See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir.
1992). Accordingly, the district court’s dismissal of Plaisance’s suit was an abuse
of discretion. The district court’s judgment is vacated and the case is remanded
for further proceedings. Plaisance’s motions for costs and for production of
documents are denied.
      VACATED AND REMANDED; MOTIONS DENIED.




                                        2